Citation Nr: 1426405	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  13-19 171	)	DATE
	) 
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE


Entitlement to a rating in excess of 30 percent prior to January 4, 2012, and in excess of 60 percent from January 4, 2012, for residuals of benign giant cell tumor in the left popliteal area, post-operative arthrotomy, arthroscopy, synovectomy, and total knee arthroplasty with osteoarthritis of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from March 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the VA Regional Office (RO) in North Little Rock, Arkansas.


FINDING OF FACT

In February 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claim for a rating in excess of 30 percent prior to January 4, 2012, and in excess of 60 percent from January 4, 2012, for residuals of benign giant cell tumor in the left popliteal area, post-operative arthrotomy, arthroscopy, synovectomy, and total knee arthroplasty with osteoarthritis of the left knee.


CONCLUSION OF LAW

The criteria for withdrawal for a rating in excess of 30 percent prior to January 4, 2012, and in excess of 60 percent from January 4, 2012, for residuals of benign giant cell tumor in the left popliteal area, post-operative arthrotomy, arthroscopy, synovectomy, and total knee arthroplasty with osteoarthritis of the left knee by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to a rating in excess of 30 percent prior to January 4, 2012, and in excess of 60 percent from January 4, 2012, for residuals of benign giant cell tumor in the left popliteal area, post-operative arthrotomy, arthroscopy, synovectomy, and total knee arthroplasty with osteoarthritis of the left knee is dismissed.



		
MILO H. HAWLEY 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


